Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159017-8(88)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  LANSING PARKVIEW, LLC,                                                                                     Brian K. Zahra
           Plaintiff/Counterdefendant/                                                                 Richard H. Bernstein
           Third-Party Defendant-Appellee,                                                             Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159017
                                                                    COA: 338284
  K2M GROUP, LLC and DON L. KESKEY,                                 Ingham CC: 13-000723-CK
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs-Appellants,
  and
  ROBERT REID and JOEL I. FERGUSON,
             Third-Party Defendants-Appellees.
  _________________________________________/
  LANSING PARKVIEW, LLC,
           Plaintiff/Counterdefendant/
           Third-Party Defendant-Appellee,
  v                                                                 SC: 159018
                                                                    COA: 339030
  K2M GROUP, LLC and DON L. KESKEY,                                 Ingham CC: 13-000723-CK
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs-Appellants,
  and
  ROBERT REID and JOEL I. FERGUSON,
           Third-Party Defendants-Appellees,
  and

  BRIAN W. COYER,
            Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 2, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
         a1118
                                                                               Clerk